Opinion by
Judge Pryor:
Renfro has directed the appeal to be dismissed so far as he is concerned, which must be done. The petition of Bradley, Scanlon and Lewis to be made parties is not made part of the record, and the statement of the clerk that the paper copied is the pleading offered by them is not sufficient, as has been repeatedly decided.
The judgment only directs a sale of Renfro’s interest in the land. This was error, which may have prejudiced Renfro but cannot have prejudiced Tye. Renfro’s answer, as well as Tye’s, shows that one-*850fiftieth of the land belongs to Tye, and the purchaser will be bound by that notice in the pleadings and the form of the judgment, and only acquired the interest of Renfro, which is forty-nine fiftieths of the whole.

R. M. & W. 0. Bradley, for appellants.


Frank Waters, for appellees.

Judgment affirmed.